Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  October 5, 2011                                                                                      Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
                                                                                                             Marilyn Kelly
  142686-7(82)                                                                                         Stephen J. Markman
                                                                                                       Diane M. Hathaway
                                                                                                           Mary Beth Kelly
  ANTHONY S. PECORARO,                                                                                     Brian K. Zahra,
                                                                                                                      Justices
           Plaintiff-Appellant,
  v                                                                 SC: 142686-7
                                                                    COA: 293355; 293445
                                                                    Wayne CC Family Div:
  GINA ROSTAGNO-WALLAT,                                             08-160479-DC
           Defendant-Appellee,
  and
  JEFFREY C. WALLAT,
             Defendant-Appellee.
  _________________________________________/

         On order of the Court, the motion for reconsideration of this Court’s June 3, 2011
  order is considered, and it is DENIED, there being no majority in favor of granting
  reconsideration.

         CAVANAGH and HATHAWAY, JJ., would grant reconsideration and, on
  reconsideration, would grant leave to appeal.

         MARILYN KELLY, J., would grant reconsideration and, on reconsideration, would
  grant leave to appeal for the reasons set forth in her dissenting statement in this case, 489
  Mich 951 (2011).

         ZAHRA, J., did not participate because he was on the Court of Appeals panel.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           October 5, 2011                     _________________________________________
         d0928                                                                 Clerk